                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION


DOROTHY HYNSON,

              Plaintiff,

                                                        CV 118-135


ANDREW M.SAUL,Commissioner
ofSocial Security Administration,

              Defendant.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Commissioner and REMANDS this case to the Commissioner for further

consideration in accordance with the Court's opinion.

       so ORDERED this              day                 2019, at Augusta, Georgia.



                                          J.rS^IHAtL,CfflEF JUDGE
                                          UNITED STATES DISTRICT COURT
                                                   iRN DISTRICT OF GEORGIA
